Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.

CARLOS PINTO-RIOS,

       Plaintiff.

v.

ARAPAHOE COUNTY,
SHERIFF TYLER S. BROWN,
SHERIFF’S DEPUTY T.H.,
SHERIFF’S DEPUTY C.W.,
SHERIFF’S DEPUTY J.S.P.,
SHERIFF’S DEPUTY B.D.,
SHERIFF’S DEPUTY J.C.,
SHERIFF’S DEPUTY M.S.,
SHERIFF’S DEPUTY C.R.,
SHERIFF’S DEPUTY J.R.,
SHERIFF’S DEPUTY C.H.,
SHERIFF’S DEPUTY M.M.,
SHERIFF’S DEPUTY J.D.,
SHERIFF’S DEPUTY P.C.,
SHERIFF’S DEPUTY K.B.,
SHERIFF’S DEPUTY SERGEANT HERKO,
SHERIFF’S DEPUTY FNU PALAZZOLO,
KERRY PRUETT,
KATY KELLER,
SUSAN GREENWALD,
STACIE HENGY, and
MICAH RHOAD

      Defendants.
_____________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
_____________________________________________________________________________

       Plaintiff, Carlos Pinto-Rios, by and through its attorneys of the Civil Rights Litigation

Group, PLLC, hereby submits this Complaint and Jury Demand, and alleges as follows:


                                               1
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 2 of 26




                                         INTRODUCTION

       1.        When Plaintiff Carlos Pinto-Rios was first arrested and detained at the Arapahoe

County Detention Center he had all of his fingers and was physically healthy. Ten days later, he

was hospitalized for severe dehydration, acute renal failure, and severe frost-bite, which required

all of his fingers to be amputated. Mr. Pinto-Rios’ injuries were the result of Defendants’ cruel and

inhumane treatment by failing to provide him adequate heating, clothing/bedding, and water after

he was stripped nude in solitary confinement and deliberately left to suffer with obvious serious

medical needs.

          2.     This is a civil action for damages, pursuant to 42 U.S.C. § 1983 and Colorado

common law for Defendants' violation of Plaintiff Carlos Pinto-Rios' rights and other harms. Mr.

Pinto-Rios seeks compensation for the injuries he suffered while the jail staff ignored his

deteriorating and life-threatening condition, which caused him to undure pain and suffering,

disabilities, emotional distress, medical care, and other damages and injuries needlessly caused by

the Defendants’ deliberate failure to take rudimentary care of Mr. Pinto-Rios while he remained

helpless and hopeless in the custody and care of the Arapahoe County Detention Center.

                                     JURISDICTION AND VENUE

     3.          Plaintiff’s claims are brought pursuant to 42 U.S.C. §1983 and the Constitution and

laws of the United States and state law.

     4.          This Court has jurisdiction of the subject matter pursuant to 28 U.S.C. §1331.

     5.          Supplemental jurisdiction over state law claims is conferred by 28 U.S.C. §1367.

     6.          Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) because all

the events alleged herein occurred in the State of Colorado.


                                                  2
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 3 of 26




      7.         Jurisdiction supporting the Plaintiff’s claim for attorney’s fees and costs is

conferred by 42 U.S.C. §1988.

                                                   PARTIES

      8.         Plaintiff hereby incorporates all other preceding paragraphs of this Complaint as if

set forth herein.

      9.         Plaintiff, Carlos Pinto-Rios, was at all times relevant to this Complaint, a resident

of the State of Colorado. At all times relevant to this Complaint, Mr. Pinto-Rios was a pretrial

detainee at the Arapahoe County Detention Center (“ACDC”) in Centennial, CO.

      10.        Defendant Arapahoe County was, at all times relevant to the subject matter of this

Complaint, a County in Colorado.

      11.        Defendant Tyler S. Brown was, at all times relevant to the subject matter of this

Complaint, the Sheriff of Arapahoe County and was responsible for the medical care and

conditions of ACDC, as well as all policies, procedures and training required to provide adequate

medical care to detainees in the jail under his supervision. Sheriff Brown was at all relevant times

a law enforcement officer and acting under color of law. He is hereby identified in his individual

capacity s a supervisor and his official capacity as Sheriff.

      12.        Defendant Sheriff’s Deputies C.W. (#00234), B.D. (#08088), J.C. (#09069), M.S.

(#17047), C.R. (#12045), J.R. (#18067), M.M. (#09927), J.D. (#17063), P.C. (#10014),

J.S.P./Palazzolo (#16080), T.H./Herko (#08005), C.H./Herko (#18078)1, Herko, and Palazzolo

(the “Jail Defendants”) were, at all times relevant to the subject matter of this Complaint, employed



1
 Deputy J.S.P. is believed to possibly be Deputy Palazzolo. Deputies T.H. or C.H. are believed to possibly be Deputy
Herko.

                                                         3
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 4 of 26




as law detention officers by and for the ACDC. They were at all relevant acting under color of law

as agents of the Sheriff and Arapahoe County. They are hereby identified thier individual

capacities.

     13.       Defendant Deputy Palazzolo was, at all times relevant to the subject matter of this

Complaint, employed as a detention officer by and for ACDC. He was at all relevant times a law

enforcement officer and acting under color of law as agents of the Sheriff and Arapahoe County.

He is hereby identified in his official capacity.

     14.       Defendant Sergeant Herko was, at all times relevant to the subject matter of this

Complaint, employed as a supervisory detention officer at ACDC. At all relevant times he was

acting under color of state law as agents of the Sheriff and Arapahoe County. Mr. Herko is hereby

identified in his individual capacity.

     15.       At all times relevant to the Complaint, Correct Care Solutions, LLC, now known

as Wellpath LLC, contracted with ACDC to provide medical services to detainees/inmates at

ACDC.

     16.       Defendant Katy Keller was at all times relevant to this Complaint employed with

Correct Care Solutions, LLC, now known as Wellpath LLC as a Mental Health Professional. She

was acting under color of law in her capacity as a jail medical provider and is identified in her

individual capacity.

     17.       Defendant Kerry Pruett was at all times relevant to this Complaint employed with

Correct Care Solutions, LLC, now known as Wellpath LLC as a Mental Health Professional. She

was acting under color of law in her capacity as a jail medical provider and is identified in her

individual capacity.


                                                    4
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 5 of 26




      18.       Defendant Susan Greenwald was at all times relevant to this Complaint employed

with Correct Care Solutions, LLC, now known as Wellpath LLC as a RN. She was acting under

color of law in her capacity as a jail medical provider and is identified in her individual capacity.

      19.       Defendant Stacie Hengy was at all times relevant to this Complaint employed with

Correct Care Solutions, LLC, now known as Wellpath LLC as a RN. She was acting under color

of law in her capacity as a jail medical provider and is identified in her individual capacity.

      20.       Defendant Micah Rhoad was at all times relevant to this Complaint employed with

Correct Care Solutions, LLC, now known as Wellpath LLC as a RN. He was acting under color

of law in his capacity as jail medical provider and is identified in his individual capacity.

                                    BACKGROUND FACTS

      21.       Plaintiff hereby incorporates all other preceding paragraphs of this Complaint as if

set forth herein.

      22.       On December 17, 2018, Plaintiff Carlos Pinto-Rios was arrested in Greenwood

Village, Colorado.

      23.       Mr. Pinto-Rios suffers from type-1 bipolar disorder and has Asperger’s syndrome.

Prior to being arrested, Mr. Pinto-Rios had been experiencing a manic and/or psychotic episode

with paranoia, delusions, and/or hallucinations.

      24.       At the time of arrest, Mr. Pinto-Rios asked officers to help him get mental health

treatment, but instead was arrested and transported to ACDC.

      25.       At ACDC, Mr. Pinto-Rios again requested mental health treatment, but was,

instead,placed in a cell with another arrestee/detainee without mental health treatment.

      26.       While in ACDC, Mr. Pinto-Rios told jail personnel that he wanted to kill himself.


                                                   5
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 6 of 26




      27.       On or about December 19, 2019, jail guards entered Mr. Pinto-Rios’ cellforcibly

stripped Mr. Pinto-Rios naked, placed him in a solitary confinement, on suicide watch.

      28.       Mr. Pinto-Rios spent the next ten days in a solitary confinement cell, which is a

small cell with cement walls and was empty except for a hole in the floor for a toilet and food

waste that can be “flushed” periodically by jail personnel. The cell was monitored on closed-circuit

television and by officers conducting rounds through through a small window with a shutter that

opens and closes from the outside.

      29.       On suicide watch, jail deputies are required to check on detainees/inmates at

continuous and regular 15-minute intervals. Accordingly, they wereregularly required to observe

the conditions of the cell and Mr. Pinto-Rios’physical condition, as well as daily life activities such

as sleeping, standing, lying down, walking, and eating, frequently.

      30.       Additionally, jail medical personnel were required to check on the Mr. Pinto-Rios’

medical condition daily, including providing medications, vitamins, and takingvital signs.

      31.       Mental health personnel were required to interview and assess Mr. Pintos-Rios at

reglar intervals.

      32.       During the ten days of confinement, detention staff failed to ensure that the

temperature of the cell was properly regulated. As a result, the temperature in the cell grew to

freezing cold temperatures below 32 degres.

      33.       For ten days, Mr. Pinto-Rios sat in a freezing cold solitary confinement cell that

was so cold it caused Mr. Pintos-Rios to continually shiver, shake, and to urinate on himself.. Mr.

Pinto-Rios was naked in the freezing solitary cell except for a compression vest and asmall blanket

which was so small it could not cover his whole body.


                                                  6
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 7 of 26




        34.    While in solitary, Mr. Pinto-Rios bundled himself in the vestand blanket in an

attempt to keep warm. However, due to the small size of the blanket and bag and his height, neither

item would completely cover him, or keep him warm, and parts of his body were constantly

exposed to the frigid cold and in constant contact with the freezing foor.

        35.    Over the course of approximately five days from December 23, 2018 to December

27, 2018 while Mr. Pinto-Rios was in solitary confinement, his condition deteriorated. He suffered

from hypothermia and/or frost-bite to his fingers, toes, and nose, which ultimately led to

necrosis,gangrene, and renal failure..

        36.    Hypothermia and frostbite develop when a person is subjected to cold temperatures.

With frostbite, a person’s skin and underlying tissue becomes damaged and dies. With

hypothermia, a person cannot maintain their body temperature and will lose blood-circulation in

their extremities which can lead to gangrene and cause the victim to experience shivering,

fatigue/exhaustion, confusion, drowsiness, decreased consciousness, and other symptoms as the

condition grows from Grade 1 to Grade 3. Grade 2 frost-bite presents with swelling and skin will

turn from reddish to a paler color and sometimes appear blue.Grade 3 frostbite presents with a

bluish skin color and blisters may develop. Following rewarming, the skin will appear black and

hard.

        37.    Between approximately December 24, 2018 and December 27, 2018, Mr. Pinto-

Rios became dangerously dehydrated and was denied water despite his pleas that he was very

thirsty and had not had water in days. He became confused and disoriented saying his head felt

funny and he was not feeling well and became lethargic – all symptoms of dehydration and

hypothermia.


                                                 7
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 8 of 26




     38.       Over this crritical time period, Mr. Pinto-Rios’ grew fatigued, drowsy, and

confused. He lost consciousness at various times. His face lost color and grew pale. His fingers

and toes swelled and formed blisters. His fingers and toes turned visibly purple and then black.His

fingers turned necrotic and gangrenous. The symtpoms of his condition would have been obvious

to anyone who viewed and/or check on him inside the cell.

       39.     Mr. Pinto-Rios blacked-out or otherwise lost awareness from his deteriorating

condition. He experienced nightmares and/or hallucinations and otherwise devolved into serious

mental health disarray.

       40.     On December 23, 2018, Deputies J.C, B.D., J.S.P., M.S., C.R., K.B., and Palazzolo

were on duty and regularly and continuously checking on Mr. Pinto-Rios at 15-minute intervals

because Mr. Pinto-Rios was on suicide watch. They would have felt and/or observed the freezing

temperatures and lack of heating, lack of adequate clothing and bedding, and that Mr. Pinto-Rios

was suffering from cold-related illness, including changes in coloration and blistering to his

fingers, toes, and nose.

       41.     These deputies ignored the conditions in the cell and Mr. Pinto-Rios’ physical

symptoms that indicated he was obviously suffering from a serious health condition.

       42.     The above-named deputies would have also observed that Mr. Pinto-Rios was not

being given water and/or drinking water. The deputies, by virtue of being human, and in attending

to inmates’ basic living necessities in the past, knew or should have known of an inmate’s need

for drinking water and that there was a likelihood that he would suffer from dehydration in the

cell. Despite the obvious risks of continued dehydration and human suffering that result from the

failure to provide drinking water, the deputies ignored that Mr. Pinto needed drinking water.


                                                8
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 9 of 26




       43.     On December 23, 2018, Defendants Kerry Pruett and Stacie Hengy observed Mr.

Pinto-Rios and provided him with vitamins. They would have felt and/or observed the freezing

temperatures and lack of heating, lack of adequate clothing and bedding, and that Mr. Pinto-Rios

was suffering from cold-related illness, including changes in coloration and blistering to his

fingers, toes, and nose but ignored the conditions in the cell and Mr. Pinto-Rios’ physical

condition.

       44.     On December 24, 2018, Deputies B.D., C.R., M.S., J.R., C.W., and R.B. were on

duty and regularly and continuously checking on Mr. Pinto-Rios at 15-minute intervals because

Mr. Pinto-Rios was on suicide watch. Also on or about December 24, 2018, Defendant Herko

observed and/or interacted with Mr. Pinto-Rios and informed the court that they would not be able

to bring him to court. They would have felt and/or observed the freezing temperatures and lack of

heating, lack of adequate clothing and bedding, and that Mr. Pinto-Rios was suffering from cold-

related illness, including changes in coloration and blistering to his fingers, toes, and nose but

ignored the conditions in the cell and Mr. Pinto-Rios’ physical condition.

       45.     The above-named deputies would have also observed that Mr. Pinto-Rios was not

being given water and/or drinking water. The deputies, by virtue of being human, and in attending

to inmates’ basic living necessities in the past, knew or should have known of an inmate’s need

for drinking water and that there was a likelihood that he would suffer from dehydration in the

cell. Despite the obvious risks of continued dehydration and human suffering that result from the

failure to provide drinking water, the deputies ignored that Mr. Pinto needed drinking water.

       46.     On December 24, 2018, Defendant Micah Rhoad observed Mr. Pinto-Rios and

provided him vitamins. He would have felt and/or observed the freezing temperatures and lack of


                                                9
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 10 of 26




heating, lack of adequate clothing and bedding, and that Mr. Pinto-Rios was suffering from cold-

related illness, including changes in coloration and blistering to his fingers, toes, and nose but

ignored the conditions in the cell and Mr. Pinto-Rios’ physical condition.

       47.     On December 25, 2018, Defendants Hengy, Susan Greenwald, and Katy Keller,

observed Mr. Pinto-Rios and provided him vitamins. They would have felt and/or observed the

freezing temperatures and lack of heating, lack of adequate clothing and bedding, and that Mr.

Pinto-Rios was suffering from cold-related illness, including changes in coloration and blistering

to his fingers, toes, and nose, and lethargy but ignored the conditions in the cell and Mr. Pinto-

Rios’ physical condition.

       48.     Defendant Keller spoke to Mr. Pinto-Rios and he stated wanted water and said he

had not gotten water for days. She asked deputies to bring him water and stated they would do so

but did not. She did nothing to ensure that Mr. Pinto-Rios was actually provided drinking water,

despite her knowledge that he badly needed it.

       49.     On December 25, 2018, Deputies C.H., M.M., J.D., M.S., and C.H. were on duty

and regularly and continuously checking on Mr. Pinto-Rios at 15-minute intervals because Mr.

Pinto-Rios was on suicide watch. They would have felt and/or observed the freezing temperatures

and lack of heating, lack of adequate clothing and bedding, and that Mr. Pinto-Rios was suffering

from cold-related illness, including changes in coloration and blistering to his fingers, toes, and

nose but ignored the conditions in the cell and Mr. Pinto-Rios’ and his symptoms of dehydration

and kidney failure.

       50.     The above-named deputies heard and understood that Mr. Pinto-Rios requested and

was desperate for drinking water. The deputies, by virtue of being human, and in attending to


                                                 10
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 11 of 26




inmates’ basic living necessities in the past, knew or should have known of an inmate’s need for

drinking water, and that there was a possibility – even likelihood from the notice Mr. Pinto-Rios

gave that he suffered from dehydration in the cell. Despite the obvious risks of continued

dehydration and human suffering that result from the failure to provide drinking water, the deputies

ignored that Mr. Pinto needed and requested drinking water.

       51.     On December 26, 2018, Defendant Rhoad provided vitamins to Mr. Pinto-Rios.

Also on December 26, 2018, Defendant Keller observed and spoke to Mr. Pinto-Rios and he

complained that his head felt funny and that he was very thirsty. She asked deputies to bring him

water and they stated they would do so but did not. Defendants Rhoad and Keller would have felt

and/or observed the freezing temperatures and lack of heating, lack of adequate clothing and

bedding, and that Mr. Pinto-Rios was suffering from cold-related illness, including changes in

coloration and blistering to his fingers, toes, and nose but ignored the conditions in the cell and

Mr. Pinto-Rios’ physical condition and his signs of hypothermia, dehydration and/or kidney

failure, including increased lethargy, confusion, and decreased consciousness. They denied Mr.

Pinto-Rios water despite his request and would have also observed and ignored that Mr. Pinto-

Rios was not being given water.

       52.     On December 26, 2018, Deputies J.D., P.C., C.W., J.C., M.S., J.C., and T.H. were

on duty and regularly and continuously checking on Mr. Pinto-Rios at 15-minute intervals because

Mr. Pinto-Rios was on suicide watch. They would have felt and/or observed the freezing

temperatures and lack of heating, lack of adequate clothing and bedding, and that Mr. Pinto-Rios

was suffering from cold-related illness, including changes in coloration and blistering to his

fingers, toes, and nose but ignored the conditions in the cell and Mr. Pinto-Rios’ his symptoms of


                                                11
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 12 of 26




hypothermia, dehydration and/or kidney failure including increased lethargy, confusion, and

fatigue/weakness and decreased consciousness.

       53.     The above-named deputies heard and understood that Mr. Pinto-Rios requested and

was desperate for drinking water. The deputies, by virtue of being human, and in attending to

inmates’ basic living necessities in the past, knew or should have known of an inmate’s need for

drinking water, and that there was a possibility – even likelihood from the notice Mr. Pinto-Rios

gave that he suffered from dehydration in the cell. Despite the obvious risks of continued

dehydration and human suffering that result from the failure to provide drinking water, the deputies

ignored that Mr. Pinto needed and requested drinking water.

       54.     Between December 23, 2018 and December 26, 2018, Deputy K.B. directed mental

health personnel not to examine Mr. Pinto-Rios, despite obvious symptoms that would have put

any lay person on notice that his mental heath was degrading and that he needed physical and

mental health attention.

       55.     On December 26, 2018 on or about 10:48 a.m., Deputies C.W. and/or P.C. came

and took Mr. Pinto-Rios to court. Mr. Pinto-Rios had to be transported by wheelchair to court due

to his condition and weakness/fatigue causing him to be unable to ambulate himself. The deputies

wrapped his hands in blankets to obscure their swollen and discolored condition from view.

       56.     In court, the presiding judge observed that Mr. Pinto-Rios appeared to be very sick,

weak, and pale. The judge asked why he was brought to court, instead of a doctor, and told the

deputies to take him to the hospital immediately.




                                                12
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 13 of 26




       57.     Deputies C.W. and/or P.C. ignored his obvious, serious medical needs and took him

back to jail on or about 11:45 a.m. and did not take him to the hospital or take other steps to ensure

Mr. Pinto-Rios received medical care.

       58.     On December 27, 2018, Defendant Keller observed and spoke to Mr. Pinto-Rios.

He stated that he was confused and not feeling well. She would have felt and/or observed the

freezing temperatures and lack of heating, lack of adequate clothing and bedding, and that Mr.

Pinto-Rios was suffering from cold-related illness, including changes in coloration and blistering

to his fingers, toes, and nose but ignored the conditions in the cell and Mr. Pinto-Rios’ physical

severe condition and his symptoms of hypothermia, dehydration and/or kidney failure, including

increased lethargy, confusion, and fatigue/weakness and decreased consciousness.

       59.     On December 27, 2018, Deputies T.H. and C.W. were on duty and regularly and

continuously checking on Mr. Pinto-Rios at 15-minute intervals because Mr. Pinto-Rios was on

suicide watch. They would have felt and/or observed the freezing temperatures and lack of heating,

lack of adequate clothing and bedding, and that Mr. Pinto-Rios was suffering from cold-related

illness, including changes in coloration and blistering to his fingers, toes, and nose but ignored the

conditions in the cell and Mr. Pinto-Rios’ physical condition and his signs of hypothermia,

dehydration and/or kidney failure including increased lethargy, confusion, and fatigue/weakness

and decreased consciousness.

       60.     The above-named deputies heard and understood that Mr. Pinto-Rios requested and

was desperate for drinking water. The deputies, by virtue of being human, and in attending to

inmates’ basic living necessities in the past, knew or should have known of an inmate’s need for

drinking water, and that there was a possibility – even likelihood from the notice Mr. Pinto-Rios


                                                 13
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 14 of 26




gave that he suffered from dehydration in the cell. Despite the obvious risks of continued

dehydration and human suffering that result from the failure to provide drinking water, the deputies

ignored that Mr. Pinto needed and requested drinking water.

        61.     On December 27, 2018, on or about 2:00 p.m., Defendant Grossaint observed that

Mr. Pinto-Rios had severe frostbite on his hands and feet and asked Dr. Jeffrey Peterson to examine

him.

        62.     On December 27, 2018 on or about 2:25 p.m., Dr. Peterson examined Mr. Pinto-

Rios and ordered him to be taken to the hospital by ambulance.

        63.     As a result, Mr. Pinto-Rios was taken to Parker Adventist Hospital. He was

diagnosed with severe dehydration, acute renal failure, and necrosis and dry gangrene due to frost-

bite. By this time, his condition was life-threatening. He had black cyanosis on his nose and all ten

fingers and toes. The frostbite to his fingers was Grade 3 and the frost bite to his toes was Grade

2. At this time, he would likely lose fingers and believed his fingers would likely auto-amputate

over time. He was discharged to jail on December 29, 2018 on or about 11:17 a.m.

        64.     On December 30, 2019 Mr. Pinto-Rios was re-admitted to Parker Adventist

Hospital due to severe pain in his fingers and toes, being unable to walk, and being unable to

perform daily life activities.

        65.     On January 2, 2019, the tips of all of his fingers excluding his thumbs had to be

amputated.

        66.     The damage to his toes took months to heal and he had to live with continuous open

wounds.




                                                 14
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 15 of 26




        67.      Over the course of the preceding ten days, the named Defendants as well other

medical and mental health personnel and jail guards observed the conditions in Mr. Pinto-Rios’

cell and his deteriorating physical condition. They would have felt and/or observed the freezing

temperatures and lack of heating, lack of adequate clothing and bedding, and that Mr. Pinto-Rios

was suffering from cold-related illness, including changes in coloration and blistering to his

fingers, toes, and nose but ignored the conditions in the cell and Mr. Pinto-Rios’ signs of

hypothermia, dehydration and/or kidney failure. They would have also observed and ignored that

Mr. Pinto-Rios was not being given water and/or drinking. None of them acted to help save Mr.

Pinto-Rios from the conditions of his confinement, his physical distress, or mental health

deterioration.

        68.      ACDC did not train its detention officers to recognize the signs/symptoms of

serious medical needs of its detainees/inmates nor to treat those detainees/inmates in any manner.

        69.      ACDC did not have appropriate medical staff, supervision, or management

necessary to timely attend to/treat detainees/inmates who entered the facility or otherwise become

sick while in the facility.

        70.      Defendant Arapahoe County has a custom, policy and/or practice of placing

detainees/inmates in solitary confinement cells which lack adequate heat in the winter-time,

clothing them with only a compression vest, and providing them with only a thin blanket and bag

to clothe themselves/sleep. This custom, policy, and/or practice was reasonably calculated to cause

serious physical and mental damage and/or recklessly posed a risk of serious harm to Mr. Pinto-

Rios and other detainees/inmates.




                                                15
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 16 of 26




        71.     Defendants Arapahoe County and Sheriff Brown failed to properly train and

supervise their employees/contractors to ensure that detainees/inmates are provided with adequate

heating, clothing/bedding, and water.

        72.     Defendants Arapahoe County and Sheriff Brown failed to properly train and

supervise their employees/contractors to recognize and respond to the symptoms of frostbite,

hypothermia, necrosis, dry gangrene, dehydration, and renal failure.

        73.     Defendant Brown had information and personal knowledge regarding the need to

cure, correct or address the dangerous conditions of the jail in failing to provide adequate heating,

clothing/bedding, and water and the negligence and risk of serious harm to Mr. Pinto-Rios and

other detainees/inmates. However, he willfully and wantonly affirmatively acted or refused to act

in reckless disregard for the rights and safety of ACDC detainees/inmates, including Mr. Pinto-

Rios.

        74.     Defendant Brown had information and personal knowledge regarding the need to

cure, correct or address Mr. Pinto-Rios’ symptoms of frostbite, hypothermia, dehydration, and

renal failure, and the negligence and risk of serious harm to Mr. Pinto-Rios and other

detainees/inmates. However, he willfully and wantonly affirmatively acted or refused to act in

reckless disregard for the rights and safety of ACDC detainees/inmates, including Mr. Pinto-Rios.

        75.     The incident caused Mr. Pinto-Rios severe pain and suffering, disability, physical

impairment, emotional distress, pain and suffering, loss of enjoyment of life, economic injuries

including significant medical costs, inconvenience, and other costs and expenses. He will be

disabled for the rest of his life.




                                                 16
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 17 of 26




        76.     These injuries are directly and proximately caused by the actions of Defendants in

failing to adequately protect Mr. Pinto-Rios while he was in their custody by virtue of their failure

to exercise due care for Mr. Pinto-Rios, their failure to adequately train and supervise their

employees/contractors, and their deliberate indifference to Mr. Pinto-Rios’ obvious, serious

medical needs and/or negligence.

        77.     Defendants violated Mr. Pinto-Rios’ civil rights by ignoring the conditions of his

cell, including lack of adequate heating in freezing winter temperatures, lack of adequate

clothing/bleeding, and lack of water, subjecting Mr. Pinto-Rios to punishment that Defendants

knew or should have known would cause him serious physical and emotional damage, and failing

to address or treat him obvious, serious medical needs.

        78.     Defendants' actions were done knowingly, voluntarily, recklessly, with wanton and

willful disregard for the personal safety of Mr. Pinto-Rios, and the actions of the Defendants

displayed deliberate indifference to the physical and mental well-being of Mr. Pinto-Rios.

        79.     Defendants knowingly, recklessly, and intentionally disregarded an obvious,

serious risk to Mr. Pinto-Rios.

                                   FIRST CLAIM FOR RELIEF
                              42 U.S.C. §1983 – Deliberate Indifference
                    (Against Medical Defendants and Defendant Arapahoe County)

        80.     Plaintiff hereby incorporates all other preceding paragraphs of this Complaint as if

set forth herein.

        81.     At all times relevant to the Complaint, Mr. Pinto-Rios was under the care and

treatment of the medical staff at ACDC, including Defendants Pruett, Keller, Greenwald, Hengy,

and Rhoad (the “Medical Defendants”).


                                                 17
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 18 of 26




       82.     The Medical Defendants were acting under color of state law in their actions (and

inaction) which occurred on or about December 17-December 27, 2018.

       83.     Defendant Arapahoe County had a custom, policy, or practice of acting knowingly

and with deliberate indifference in failing to provide adequate heating, clothing/bedding, and water

to detainees/inmates in solitary confinement, imposing potentially damaging punitive measures on

detainees/inmates, and/or denying obviously necessary medical services to detainees/inmates,

including Mr. Pinto-Rios.

       84.     The named Defendants knew or should have known of the conditions in Mr. Pinto-

Rios’ solitary confinement cell and the injuries that he sustained as a result.

       85.     The named Defendants acted with deliberate indifference to Mr. Pinto-Rios’

obviously serious medical needs and constitutional rights in failing to obtain and provide him with

medical treatment in a timely and appropriate fashion. They did so despite his obvious serious

medical needs, placing him at risk of substantial physical harm.

       86.     The acts or omissions of the named Defendants were conducted within the scope

of their official duties and employment. The acts or omissions of all Defendants were the legal and

proximate cause of Mr. Pinto-Rios’ injuries.

       87.     Defendant Arapahoe County's unconstitutional policies, customs or practices, as

described herein, were the legal and proximate cause of Mr. Pinto-Rios’ injuries.

       88.     The acts or omissions of each Defendant caused Mr. Pinto-Rios damages as

described above.




                                                 18
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 19 of 26




        89.     The actions of Defendants as described herein intentionally deprived Mr. Pinto-

Rios of due process and the rights, privileges, liberties, and immunities secured by the Constitution

of the United States of America, and caused her other damages.

        90.     Defendants' actions and inaction violated Mr. Pinto-Rios’ right to be free from cruel

and unusual punishment while being incarcerated within the government-run detention facility,

and have subjected Mr. Pinto-Rios to a deprivation of his rights, privileges and immunities secured

by the federal Constitution.

        91.     Defendants' deliberate, intentional, willful and wanton disregard to the obvious,

serious medical needs of Mr. Pinto-Rios, posed by Defendants' disregard for the physical well-

being of Mr. Pinto-Rios, and the lack of provision of timely or adequate medical care violated Mr.

Pinto-Rios’ rights under the Fourteenth Amendment to the United States Constitution.

        92.     Defendants' conduct in violating Mr. Pinto-Rios’ rights as described herein shock

the conscience and is intolerable to society's standards of fundamental fairness.

        93.     Mr. Pinto-Rios was and is entitled to reasonable protection from this sort of harm

by those in charge of the jail.

                                SECOND CLAIM FOR RELIEF
                          42 U.S.C. §1983 – Conditions of Confinement
                         (Against Jail Defendants and Arapahoe County)

        94.     Plaintiff hereby incorporates all other preceding paragraphs of this Complaint as if

set forth herein.

        95.     At all times relevant to the Complaint, Mr. Pinto-Rios was in custody and care of

the Jail Defendants.

        96.     The Jail Defendants acted under the color of law.


                                                 19
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 20 of 26




       97.     At all times relevant to this Complaint, Mr. Pinto-Rios was a pre-trial detainee.

       98.     During his confinement at ACDC, Mr. Pinto-Rios was subjected to inhumane

conditions by the Jail Defendants, including inadequate heating and inadequate clothing/bedding

for him to withstand the cold winter temperatures and not providing him water, placing his health

and welfare at substantial risk.

       99.     That these inhumane conditions were known to the Jail Defendants and no efforts

were taken to remedy the conditions and such conditions were deliberately permitted to continue.

       100.    These conditions amounted to punishment of Mr. Pinto-Rios in violation of the

Eight Amendment right against cruel and unusual punishment made applicable to pre-trial

detainees by the 14th Amendment.

       101.    Jail officials are required “to provide humane conditions of confinement by

ensuring inmates receive the basic necessities of adequate food, clothing, shelter, and medical care

and by taking reasonable measures to guarantee the inmates' safety.” Barney v. Pulsipher, 143

F.3d 1299, 1310 (10th Cir.1998).

       102.    The conditions of Mr. Pinto-Rios’ confinement bear no rational relationship to the

legitimate nonpunitive purposes of ACDC or excessive in relation to that purpose.

       103.    Defendant Arapahoe County had a custom, policy, or practice of acting knowingly

and with deliberate indifference in failing to provide adequate heating and clothing/bedding to

detainees/inmates in solitary confinement, including Mr. Pinto-Rios.

       104.    The acts or omissions of each Defendant caused Mr. Pinto-Rios damages as

described above.




                                                20
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 21 of 26




        105.    The acts or omissions of all Defendants were the legal and proximate cause of Mr.

Pinto-Rios’ injuries.

        106.    Defendant Arapahoe County's unconstitutional policies, customs or practices, as

described herein, were the legal and proximate cause of Mr. Pinto-Rios’ injuries.

        107.    The actions of Defendants as described herein intentionally deprived Mr. Pinto-

Rios of due process and the rights, privileges, liberties, and immunities secured by the Constitution

of the United States of America, and caused her other damages.

        108.    Defendants' actions and inaction violated Mr. Pinto-Rios’ right to be free from cruel

and unusual punishment while being incarcerated within the government-run detention facility,

and have subjected Mr. Pinto-Rios to a deprivation of his rights, privileges and immunities secured

by the federal Constitution.

        109.    Defendants' deliberate, intentional, willful and wanton disregard to the obvious,

inhumane and unsafe conditions of the cell and disregard for the physical well-being of Mr. Pinto-

Rios violated Mr. Pinto-Rios’ rights under the Fourteenth Amendment to the United States

Constitution.

                                THIRD CLAIM FOR RELIEF
                      42 U.S.C. §1983 – Failure to Train and/or Supervise
                (Against Defendants Arapahoe County and Sheriff Tyler S. Brown)

        110.    Plaintiff hereby incorporates all other preceding paragraphs of this Complaint as if

set forth herein.

        111.    Sheriff Tyler S. Brown was at all relevant times, policymakers for Defendant

Arapahoe County whose edicts or acts may fairly be said to represent Arapahoe County's official

policy, as Sheriff Brown established policies, procedures, customs, and/or practices for ACDC.


                                                 21
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 22 of 26




       112.    These policies, procedures, customs, and/or practices became the policies,

procedures, customs and practices for Defendant Arapahoe County itself.

       113.    Defendant Arapahoe County developed and maintained policies, procedures,

customs, and/or practices, including a failure to adequately train and/or supervise subordinate

employees regarding medical care to detainees and confinement conditions, exhibiting or resulting

in a deliberate indifference to the constitutional rights of persons in ACDC, which proximately

caused the violation of Mr. Pinto-Rios’ constitutional rights as set forth herein.

       114.    Defendant Arapahoe County maintains policies, procedures, customs, and/or

practices that tacitly or explicitly authorize the use of punitive measures as those exercised by the

Deputy Defendants in this matter.

       115.    Defendants Arapahoe County and Sheriff Brown failed to properly train and

supervise their employees to ensure that detainees/inmates are provided with adequate heating and

clothing/bedding and recognize and respond to medical emergencies.

       116.    Defendants Arapahoe County and Sheriff Brown have a duty to implement, adopt

and enforce policies and procedures to prevent detainees/inmates from being subjected to

inhumane conditions including, but not limited to, providing adequate heating, clothing/bedding,

and water to detainees/inmates.

       117.    Defendants Arapahoe County and Sheriff Brown knew, or had reason to know, that

their employees would foreseeably fail to provide detainees/inmates with adequate heating,

clothing/bedding, water and/or adequately identify and respond appropriately to medical

emergencies, violating detainees' constitutional rights.




                                                 22
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 23 of 26




       118.    The inadequate training and supervision provided by Defendants Arapahoe County

and Sheriff Brown resulted from a conscious or deliberate choice to follow a course of action from

among various alternatives available to Defendants.

       119.    In light of the duties and responsibilities of those guards and other Arapahoe County

personnel who exercised control over individuals incarcerated at ACDC, the need for specialized

training and supervision is so obvious, and the inadequacy of training and/or supervision is so

likely to result in the violation of constitutional rights such as those described herein, that

Defendants Arapahoe County and Sheriff Brown are liable for their failure to so train and to

appropriately supervise such guards and other ACDC personnel.

       120.    Defendants Arapahoe County and Sheriff Brown maintained a deliberate

indifference to the obvious serious medical needs of jail detainees/inmates, including Mr. Pinto-

Rios, knowing that serious consequences could be suffered by Mr. Pinto-Rios by failing to

properly train and supervise their employees. Defendants Arapahoe County and Sheriff Brown

could have and should have pursued reasonable methods for the training and supervision of such

employees, but failed to do so.

       121.    Defendants Arapahoe County and Sheriff Brown's policies, customs, or usages in

failing to properly train and supervise their employees were the moving forces and proximate cause

of the violation of Mr. Pinto-Rios' constitutional rights.

       122.    The acts or omissions of Defendants Arapahoe County and Sheriff Brown caused

Mr. Pinto-Rios damages in that she suffered extreme physical and mental pain and injury and

disability as described above.




                                                 23
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 24 of 26




        123.    As a direct and proximate cause and consequence of the unconstitutional policies,

procedures, customs, and/or practices described above, Plaintiff suffered injuries, damages and

losses as set forth herein.

        124.    The actions of Arapahoe County and Sheriff Brown as described herein

intentionally deprived Mr. Pinto-Rios of due process and the rights, privileges, liberties, and

immunities secured by the Constitution of the United States of America, and caused him other

damages.

                              FOURTH CLAIM FOR RELIEF
                                 Common Law Negligence –
                                  Operation of Jail Facility
                     (Against Defendant Brown and/or Arapahoe County)

        125.    Defendant Brown, as Sheriff of the County Jail, was statutorily responsible for

the safe and healthy confinement of inmates at the jail, pursuant to C.R.S. § 30-10-511,

§§ 17-26-101-102. U

        126.    The Sheriff breached his duty of reasonable care due to Mr. Pinto-Rios by

negligently operating the jail, personally, and by and through his deputies, under the doctrine of

respondeat superior.

        127.    Defendant Brown has failed to take reasonable precautions to maintain the jail

facility in a manner that does not contribute unnecessarily to the illness of those confined in the

jail, and the suffering of those with illnesses at the jail when they become sick and by ignored

inhumane cell conditions, including lack of adequate heating in freezing winter temperatures, lack

of adequate clothing/bedding, and water.

        128.    Defendant Brown breached his duty of care to Mr. Pinto-Rios, by negligently

training and supervising his detention and medical staff with regard to illness, symptoms of illness,

                                                 24
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 25 of 26




recognizing signs of the life-threatening-illness(es), both bore and not bore by the facility, and to

respond appropriately so that medical care, follow up care, medication, and/or proper attention

could be readily provided to inmates who suffered from the type of medical problems of which

Plaintiff suffered.

        129.       As the direct and proximate result or substantial factor of Defendants actions and

omissions to act in accordance with appropriate standards of care and established National and

Colorado corrections standards, Mr. Pinto-Rios became ill with a life-threating illness and which

illness was unnecessarily aggravated while at the facility.

        130.       As a further direct and proximate result or substantial factor of Defendants’ actions

and omissions to act in accordance with the proper standards of care and established National and

Colorado corrections standards, Mr. Pinto-Rios has suffered injuries as listed above.



      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of the

Carlos Pinto-Rios, against the Defendants, and award the following:

      a. Compensatory and consequential damages, including damages for physical injury,

          permanent disability and disfigurement, economic losses, emotional distress,

          humiliation, loss of enjoyment of life, and other pain and suffering on all claims allowed

          by law in an amount to be determined at trial;

      b. Punitive damages against the individual defendants in an amount to be determined at

          trial;

      c. Pre and post-judgment interest, costs and expert witness fees, reasonable attorney fees

          by statute, and as allowed by law, and


                                                    25
Case 1:20-cv-03698-SKC Document 1 Filed 12/17/20 USDC Colorado Page 26 of 26




     d. Any other such other relief that the Court deems just and proper.



       PLAINTIFF REQUESTS A JURY TRIAL ON ALL ISSUES SO TRIABLE



     Respectfully submitted this 17th day of December, 2020.



                                                   /s/ Rachel B. Maxam
                                                   Raymond K. Bryant, #42586
                                                   Rachel B. Maxam, #47711
                                                   Civil Rights Litigation Group, PLLC
                                                   1543 Champa Street, Suite 400
                                                   Denver, CO 80202
                                                   Phone: 720-515-6165
                                                   Fax: 720-465-1975
                                                   Email: raymond@rightslitigation.com
                                                   Email: rachel@rightslitigation.com

                                                   Attorneys for Plaintiff




                                              26
